Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “curled pieces of metal” as discussed in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

 Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The rejection is maintained and the arguments are fully addressed below. 
	The Examiner acknowledges the amendments to claim 20.  The 103 rejections of Romaniuk in view of Zeren are withdrawn.  New rejections are set forth herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "The wheeled vehicle…".  There is insufficient antecedent basis for this limitation in the claim.  Since the claim is viewed as being independent, the claim is to be interpreted as “A wheeled vehicle…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 8, 10, 11, 18, 21, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romaniuk (US Patent 2,973,544).
Regarding claim 1 (Currently Amended) Romaniuk discloses an apparatus for attaching at least one floor tool to a wheeled vehicle, comprising a vacuum (Item 6) comprising: 
a mounting frame (Item 2 and 4) configured to secure to a frame of the wheeled vehicle;
a floating frame (Item 17) movably attached to the mounting frame;
at least one pickup tube (Figure 1 Items 26) attached to the floating frame (through Item 23), said at least one pickup tube configured to attach to the at least one floor tool (Item 28); and 
a locking mechanism (Items 15 and 40) to secure the floating frame to the mounting frame when the apparatus is moved to a raised position from a lowered position; 
wherein in the lowered position the floating frame and the at least one pickup tube are configured to float and move freely relative to the mounting frame based on undulations in a floor surface over which the at least one floor tool travels (Column 2 Lines 47-66; Items 35 moves Item 28 with the bumps in the ground).
In the instant application, the “pick up tubes” as claimed do not require a vacuum source.  Any structural tube which helps lift and lower a floor tool, would meet the limitations of the claim.  
Regarding claim 2 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 1, wherein the at least one floor tool is a plurality of floor tools (Figure 1 item 28 shows two floor tools) and wherein the at least one pickup tube comprises a plurality of pickup tubes configured to attach to the plurality of floor tools (Figure 1).  
Regarding claim 3 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 1, wherein the mounting frame includes a member (Item 14) that is sized and shaped to hook around a step (Item 40) at a base of the frame of the wheeled vehicle.  
Regarding claim 4 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 2, wherein the plurality of pickup tubes are configured to attach to the plurality of floor tools such that the plurality of floor tools are independently rotatable about respective axes of rotation based on the undulations in the floor surface (each Item 26 can move independently to each other.  Each Item 28 has its own Items 21 and 22 that bias each floor tool independently).  
Regarding claim 8 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 1, wherein the floating frame is pivotally attached to the mounting frame based on a pivot frame tube (Item 18) of the floating frame being aligned with pin inserts (Item 12) of the mounting frame and a pin (Item 13) inserted through the pin inserts and into the pivot frame tube such that the floating frame is pivotally attached within the mounting frame about an axis defined by the pivot frame tube.  
Regarding claim 10 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 2, wherein the plurality of pickup tubes is a pair of pickup tubes (Figure 1 shows two) including a respective pair of floor tool adapters (Item 23) configured to attach to the plurality of floor tools, and wherein the pair of floor tool adapters include a longitudinal offset in a direction of travel of the floor tools over the floor surface (best shown in figure 1, Item 23 offsets from Item 21 to Item 26) and a lateral offset in an orthogonal direction to the direction of travel of the floor tools over the floor surface (Figure 1 shows the offset of the floor tools in a lateral direction).  
In the instant application, the longitudinal and lateral offset of the floor tools are determined by the pick up tubes, not by the floor tool adapters.  The verbiage of claim 10 is misleading. 
Regarding claim 11 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 10, wherein the longitudinal offset is greater than a minimum spacing (Figure 1 shows space between Item 21 and 26) and wherein the lateral offset is less than a length of the the spacing between the floor tools appears to be extremely small in comparison to the length of the floor tool).  
Regarding claim 18 (Previously Presented) Romaniuk discloses the wheeled vehicle comprising: the apparatus of claim 1; and the at least one floor tool attached to the wheeled vehicle with the apparatus (Figure 2 Item 1).  
Regarding claim 21 (Previously Presented) Romaniuk discloses the wheeled vehicle as recited in claim 18, further comprising the at least one floor tool comprising a plurality of floor tools (Figure 1 item 28 shows two floor tools), wherein the at least one pickup tube is a plurality of pickup tubes including a respective plurality of floor tool adapters (Item 23) configured to attach to the plurality of floor tools, and wherein the pair of floor tool adapters include a longitudinal offset in a direction of travel of the floor tools over the floor surface (best shown in figure 1, Item 23 offsets from Item 21 to Item 26) and a lateral offset in an orthogonal direction to the direction of travel of the floor tools over the floor surface (Figure 1 shows the offset of the floor tools in a lateral direction). 
Regarding claim 27 (New) Romaniuk discloses the apparatus as recited in claim 1, wherein the wheeled vehicle is configured to be moved by a user over the floor surface as the user moves over the floor surface (user drives the truck).

Claims 1, 2, 4, 18, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR101589274B1).
Regarding claim 1 (Currently Amended) Park discloses an apparatus for attaching at least one floor tool to a wheeled vehicle comprising a vacuum comprising (Paragraph [0026]): 
a mounting frame (Item 100) configured to secure to a frame of the wheeled vehicle; 
a floating frame (Item 310 and 320) movably attached to the mounting frame (indirectly attached by Items 120); 

a locking mechanism (Item 120 is a “lifting means’ capable of holding the floating frame in position; Para [0051]) to secure the floating frame to the mounting frame when the apparatus is moved to a raised position from a lowered position; 
wherein in the lowered position the floating frame and the at least one pickup tube are configured to float and move freely relative to the mounting frame based on undulations in a floor surface over which the at least one floor tool travels (Paragraph [0039]).
Regarding claim 2 (Previously Presented) Park discloses the apparatus as recited in claim 1, wherein the at least one floor tool is a plurality of floor tools and wherein the at least one pickup tube comprises a plurality of pickup tubes configured to attach to the plurality of floor tools (Figure 3).
Regarding claim 4 (Previously Presented) Park discloses the apparatus as recited in claim 2, wherein the plurality of pickup tubes are configured to attach to the plurality of floor tools such that the plurality of floor tools are independently rotatable about respective axes of rotation based on the undulations in the floor surface (articulates about Item 330).
Regarding claim 18 (Previously Presented) Park discloses the wheeled vehicle comprising: the apparatus of claim 1; and the at least one floor tool attached to the wheeled vehicle with the apparatus (Figure 2; Para [0026]).
Regarding claim 22 (New) Park discloses the apparatus as recited in claim 4, wherein the respective axes of rotation of the plurality of floor tools are approximately parallel to a direction of travel of the wheeled vehicle over the floor surface (Figure 6).
Regarding claim 23 (New) Park discloses the apparatus as recited in claim 4, wherein the plurality of pickup tubes are configured such that; the plurality of floor tools are configured to rotate about the respective axes of rotation to an inwardly inclined position based on a trough in the floor surface between the plurality of floor tools; and the plurality of floor tools are configured .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Romaniuk (US Patent 2,973,544) in view of Duran (US Patent 3,948,549).
Regarding claim 6 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 1.  Romaniuk fails to disclose wherein the locking mechanism comprises:3Appl. No. 15/862,744 Atty Docket: 12505-005a spring inserted into a spring retainer tube of the floating frame; a pair of balls positioned at opposing ends of the spring in the spring retainer tube; and a pair of ball pockets defined by the mounting frame; wherein in the raised position the spring retainer tube is aligned with the pair of ball pockets such that the pair of balls are configured to slide into the respective pair of ball pockets to secure the floating frame to the mounting frame (Romaniuk disclose the lever being held in position but the detent Item 15 and being rotated about Item 12).  
Duran teaches wherein the locking mechanism comprises:3Appl. No. 15/862,744 
Atty Docket: 12505-005a spring (Item 52) inserted into a spring retainer tube of the floating frame; 
a pair of balls (Items 18) positioned at opposing ends of the spring (left and right) in the spring retainer tube; and 
a pair of ball pockets (Items 19 and 21) defined by the mounting frame; 

Regarding claim 7 (Previously Presented) Romaniuk in view of Duran disclose the apparatus as recited in claim 6, wherein a diameter of the pair of ball pockets is smaller than a diameter of the pair of balls such that the pair of balls are configured to extend into the pair of ball pockets without passing through the pair of ball pockets (Duran, best shown in Figure 3, Item 18 is larger than Item 19; if the balls were smaller, the locking mechanism would not work).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romaniuk (US Patent 2,973,544) in view of Korean Patent (KR19990030979U).
Regarding claim 9 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 1.  Romaniuk fails to disclose wherein at least one magnet is attached to an end of the mounting frame and wherein the at least one magnet is configured to secure the end of the mounting frame to an undersurface of the wheeled vehicle. (When encountering imperfections on the ground surface, the shock absorbing is only in the vertical direction, Column 3 lines 1-4).
The Korean Patent teaches wherein at least one magnet (Figure 3 Item 7) is attached to an end of a mounting frame (Item 1) and wherein the at least one magnet is configured to secure the end of the mounting frame to an undersurface of the wheeled vehicle (Figure 1 .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Romaniuk (US Patent 2,973,544) in view of Bote (US Patent 5,294,063).
Regarding claim 12 (Previously Presented) Romaniuk discloses the apparatus as recited in claim 1.  Romaniuk fails to disclose wherein the at least one pickup tube is secured to the floating frame with a U-bolt (Item 23 is not a U bolt with a backing plate, Item 23 is more of “8” shaped).  
Bote teaches wherein the at least one pickup tube is secured to the floating frame with a U-bolt.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Romaniuk with the U bolt attachment as taught by Bote.  U-bolts are a known and a common connection technique for mounting tubes.  Since U-bolts are readily available, it would be easier to source a U-bolt in comparison to the special connection of Romaniuk.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romaniuk (US Patent 2,973,544) in view of Witter (US Patent Publication 2009/0307866).
Regarding claim 19 (Currently Amended) Romaniuk discloses the apparatus as recited in claim 18.  Romaniuk fails to disclose wherein the vacuum has a minimum suction capability of 150 cubic feet per minute (CFM).  

Regarding claim 20 (Currently Amended) Romaniuk in view of Witter disclose the wheeled vehicle as recited in claim 19, wherein the wheeled vehicle comprises: the vacuum (Romaniuk Item 6) and a pre-separator (Romaniuk Item 3); and wherein the vacuum is downstream of the pre-separator (Item 6 is the suction fan and creates the vacuum and pulls debris into the tank). 
Romaniuk in view of Witter as previously combined fails to disclose a high efficiency particulate air (HEPA) filter; and a preselector including a drum with curled pieces of metal, said preseperator connected to the vacuum with a duct; and wherein the vacuum is connected by the duct downstream of the preseperator such that suction is pulled through the preseperator to remove a first amount of dust and heavier materials into a collection area blow the drum such that the first amount of dust heavier materials is removed upstream of the vacuum and does not pass to the vacuum.
Witter further teaches a high efficiency particulate air (HEPA) filter (Item 48); and a preseperator (Item 24) including a drum (Item 30) with curled pieces of metal (Item 68), said preseperator connected to the vacuum with a duct (Item 36); and wherein the vacuum (Item 50) is connected by the duct downstream of the preseperator such that suction is pulled through the preseperator to remove a first amount of dust and heavier materials into a collection area (Item 12) below the drum such that the first amount of dust heavier materials is removed upstream of the vacuum and does not pass to the vacuum. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Romaniuk .

Claims 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Romaniuk (US Patent 2,973,544) in view of Hedley (AU462011B2)
Regarding claim 24, 25, and 26 (New) Romaniuk discloses the apparatus as recited in claim 10.  Romaniuk fails to explicitly disclose wherein the pair of floor tool adapters are positioned between the pair of pickup tubes and the plurality of floor tools and configured to attach to the plurality of floor tools; and wherein the pair of pickup tubes have varying length such that the pair of floor tool adapters include the longitudinal offset in the direction of travel of the floor tools over the floor surface.
Hedley teaches the pair of floor tool adapters are positioned between the pair of pickup tubes (Item 28 is a flexible hose) and the plurality of floor tools and configured to attach to the plurality of floor tools; and wherein the pair of pickup tubes have varying length (Figure 2 shows Item 24 having different length which leads to Item 28 and then the floor tool) such that the pair of floor tool adapters include the longitudinal offset in the direction of travel of the floor tools over the floor surface.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a flexible floor tool adapter as disclosed in Hedley to the pickup tube assembly of Romaniuk.  Doing so would the floor tool to easily move individually in comparison to the other floor tool and induce unnecessary stresses in the pickup tube.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the individual lengths of the pickup tubes as taught by Hedley.  Doing so would affect the location of the floor tool in comparison to the vacuum source.  Determining the shape and lengths of the pickup tubes is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  The location of the floor .  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Romaniuk (US Patent 2,973,544) in view of Beaird (US Publication 2011/0049914)
Regarding claim 28 (New) Romaniuk discloses the apparatus as recited in claim 1.  Romaniuk does not explicitly disclose wherein the mounting frame is configured to be attached and detached from the frame of the wheeled vehicle without tools.
Beaird teaches the mounting frame is configured to be attached and detached from the frame of the wheeled vehicle without tools (Paragraph [0059], Items 42 and 44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting frame of Romaniuk to use cotter pins as taught by Bearid.  Doing so would allow the mounting frame to easily come on and off for maintenance purpose.  

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive. 

The Applicant argues the Romaniuk interpretation is not consistent with the specification.  The Examiner respectfully disagrees.  If the Applicant does not want a truck with a vacuum mounted to it, the Examiner suggests for the applicant to include limitations which would preclude Romaniuk or other vacuum trucks from being applicable.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

The Applicant argues that claim 4 overcomes Romaniuk. The Examiner respectfully disagrees.  The claim 4 recites “The apparatus as recited in claim 2, wherein the plurality of pickup tubes are configured to attach to the plurality of floor tools such that the plurality of floor tools are independently rotatable about respective axes of rotation based on the undulations in the floor surface.”  The claim does not contain any limitations to the axis of rotation.  If the claim contained additional limitations similar to those found in claim 22, it would overcome the rejection.  Each floor tool of Romaniuk is spring mounted to Item 17.  Depending on the force from the undulation, weight of the floor tool, and spring rate, depends on how the floor tools interact with each other.  It is possible for one floor tool to go over an undulation, compress its spring, and rotate Item 17, while the other floor tool stays in the same position due to spring compression in the opposite direction.  Further in MPEP section 2115 “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”
The Applicant argues that the rejection Romaniuk regarding claim 10 is fatally deficient.  The Examiner respectfully disagrees.  Claim 10 recites “The apparatus as recited in claim 2, wherein the plurality of pickup tubes is a pair of pickup tubes including a respective pair of floor tool adapters configured to attach to the plurality of floor tools, and wherein the pair of floor tool adapters include a longitudinal offset in a direction of travel of the floor tools over the floor surface and a lateral offset in an orthogonal direction to the direction of travel of the floor tools over the floor surface.”  Item 23 is capable of being the floor tool adapter because the limitation a pair of pickup tubes including a respective pair of floor tool adapters configured to attach to the plurality of floor tools”.  The limitation does not state that the tool adapters are couplings between the floor tools and pick up tubes.  It is simply stated that they are configured to attach.  Further the clamps, Item 23 provide a “longitudinal offset in a direction of travel of the floor tools over the floor surface” because the clamps are oriented in that direction.  As currently recited, the rejection of Romaniuk to claim 10 is still proper and is maintained. 
The Applicant argues the lateral offset as recited in claim 11.  The lateral offset, originally introduced in claim 10, does not have a limitation on what the measured offset is.  Since there is no explicit definition of the lateral offset from A to b (i.e. center of tube to center of tube) the lateral offset can be chosen to be any offset.  As such, the Examiner has chosen the spacing between the floor tools, since the positioning of Items 23 causes this small offset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723